Integrated Maritime Policy (debate)
The next item is the report by Mrs Meissner, on behalf of the Committee on Transport and Tourism, on integrated maritime policy (IMP) - evaluation of progress made and new challenges -.
Mr President, Mrs Geoghegan-Quinn, ladies and gentlemen, I wish that the Chamber were full to bursting, not on my account or because this is my first report, but because of the subject matter, which is unfamiliar to many people, but nevertheless highly important.
Hardly anyone has heard of integrated maritime policy, but it is a decisive subject for us all, because it really is true that our future lies in the sea. A total of 70% of the earth's surface consists of water. Population levels are growing, not in Europe, but throughout the rest of the world and by 2050 they will have reached 9 billion. The earth is becoming too small and many experts have already discovered the significant potential of the oceans. Our objective must now be to keep the resources of the seas safe for future generations by means of the integrated maritime policy.
So far only 10% of the oceans and their resources have been explored, but we already have 50 000 products which come from the sea. Efforts are now being made to produce energy from the sea and to extract raw materials for medicines, cosmetics and industry. While we are developing our overall maritime policy, it is important to ensure that the sea does not strike back, as it did in a sensational novel by bestselling author Frank Schätzing. We have the opportunity to turn the maritime economy into the largest area of growth in our economy as a whole. For this reason, people are talking today not only about green jobs, but also about blue jobs and blue growth. The coastline of the EU is 23 000 kilometres in length and one third of the population lives by the sea. Green shipping and offshore energy are areas where Europe has extensive expertise which can be developed further. For this reason, we need an integrated approach so that we can achieve all of these objectives with great care.
Which individual areas are covered by integrated maritime policy? The first of these areas is transport. Shipping can be described as the powerhouse of European transport, because 95% of global trade and 40% of internal European trade travels by sea, via ports with hinterland connections and logistics. Further growth is being forecast and therefore we must ensure in particular that we can reduce emissions by developing greener ships. The next area is shipbuilding. We have a great deal of expertise in this field, as I have already mentioned. We must make sure that we use this expertise productively to secure existing jobs and create new ones.
Of course, maritime policy also includes fisheries and aquaculture. Fish are not just a source of food. In addition, aquaculture is the area of agriculture and fisheries which is showing the highest levels of growth. It is important for us to be aware of this.
In the field of energy there is a great deal happening on and around the sea. We have oil and gas pipelines, oil platforms and offshore wind farms and there are already plans to fit tankers with sails so that they can cut their energy consumption by 20% by using wind energy. Wave power is an area with future potential and microalgae, which can be used as biomass, represent an almost unlimited source of energy.
In the area of research there is a focus on using blue biotechnology to develop medicines. We already have painkillers and anti-malaria drugs and work is currently underway on cancer medicines.
Protecting our coasts is an important issue which is also covered by integrated maritime policy. Our coasts are threatened by storm tides and we need to protect them, not only against the tides, but also against oil, piracy and smuggling. In addition, we must deal with the problem of asylum seekers in Italy.
Finally our coasts are also, of course, very popular tourist destinations and we are working on developing a sustainable tourism concept for the coastline.
You can see that there are many individual areas involved here, all of which are related to water. The objective of the integrated maritime policy is to develop these areas carefully and in harmony by working together. Many people are not aware of this, but it is hugely important.
The European Union has already achieved a great deal in this respect, but it needs to do even more. For this reason, I have focused in this report not so much on the individual areas, but primarily on what has happened in the last few years since the 2007 Blue Paper was published, what still needs to be developed and what has to be continued. These are the areas which I will mention again briefly in my conclusion.
Mr President and honourable Members, I would like to say firstly that my colleague Commissioner Damanaki is in Portugal on behalf of President Barroso today at an important conference on marine affairs and marine policy and she regrets that she cannot be here today.
Let me say first, however, that this debate is proof that maritime policy matters. I would like to congratulate the rapporteur, Mrs Meissner, on this very fine report.
The Commission very much welcomes this excellent report and its favourable view of our integrated maritime policy. This report is more than a mere stock-taking exercise. It also sets out an ambitious, inclusive and detailed vision for the future of maritime policy. Not for the first time in discussing integrated maritime policies, the Parliament has led by example. The report is the product of admirable, cross-committee cooperation which adds democratic legitimacy to our policy. Moreover, it opens up new horizons, not least with the welcome participation of national and regional parliaments and authorities, to help shape our integrated maritime policy to become a truly operational policy of relevance that will create more jobs and better quality jobs.
The Commission is confident that the policy demands in this report will impact positively on future maritime policy for three important reasons.
Firstly, in taking a forward-looking approach to the maritime dimension of the Europe 2020 strategy and ensuring sustainable growth in maritime sectors and coastal regions.
Secondly, they will point the way towards emerging policy objectives where the Commission and Parliament should work together. These include Europe's approach to climate change mitigation in coastal regions and to sustainable coastal tourism, support for greener, safer and more competitive shipping through the common maritime space without borders, and further action on maritime safety and accident prevention.
Thirdly, this report provides a coherent and constructive set of proposals for future actions.
I very much look forward to hearing the views expressed during this debate.
rapporteur for the opinion of the Committee on Fisheries. - (DE) Mr President, Mrs Geoghegan-Quinn, firstly I would like to thank Mrs Meissner for what is, in the truest sense of the word, integrated work, not only because it concerns the integrated maritime policy, but also because it includes all the specialist areas. As far as fisheries are concerned, I would like to say once again that fisheries and aquaculture, of course, make up a substantial part of the integrated maritime policy. It is important for me also to mention once more that we in the European Union produce around 2 million tonnes of fishery, fish and aquaculture products, but we consume 8 million tonnes.
We are one of the largest export regions for fishery products in the world. Therefore, we are faced with particular challenges when it comes to protecting our resources. One decisive point in this respect which has already been mentioned is maritime spatial planning. It is important for us to identify where the priorities lie. Fishing grounds and protected areas definitely have a high priority, together with the shipping routes and, of course, in this context, maritime safety. Particular care must be taken in very busy shipping lanes.
We have been talking a great deal about renewable energy. The offshore wind farms which are being built in large numbers to generate energy must also be included, from the perspective both of fisheries and of maritime safety. This represents a major challenge. There is one other subject which I would like to bring up in this context. We must promote research and development with regard to fishing methods. The EUR 50 million made available by the Commission will not be enough. I would like to ask you to take this message back with you, Mrs Geoghegan-Quinn.
The integrated maritime policy will, of course, not come to an end at Europe's borders. We need to work together with our neighbours. We only need to think about Iceland, the Faroe Islands and what has happened there in recent years, the Mediterranean region, Libya and Egypt which present a major challenge.
Mr President, Commissioner, sustainable use of the maritime environment is vital to the sustainability and growth of the whole of Europe, especially countries whose economies are directly linked to the sea.
Balanced growth in basic sectors, such as fisheries and aquaculture, energy, transport and tourism, can guarantee citizens' professional future and income. From a regional development point of view, making use of territorial cohesion as a new basis for further integration of the internal market is of vital importance. For the maritime sector, this means further promoting short sea shipping and ensuring better links between peripheral maritime regions and islands and between them and the mainland and economic centres. This is vital if we are to achieve social, economic and territorial cohesion.
The innovative approach adopted under the integrated maritime policy is also important and has replaced the fragmented approach to maritime policies. Taking advantage of synergies has a double benefit for the citizens of the European Union: it improves the results obtained and saves money.
Mr President, the integrated maritime policy is vital to the European Union. We need it in order to fully exploit one of Europe's basic advantages: its strong maritime tradition. The strategic objective of an integrated maritime policy is to strengthen Europe's leading position in maritime research and technological development, in sectors such as shipbuilding, the exploitation of maritime resources and the development of off-shore energy sources, through better coordination of policies relating to the sea.
The integrated maritime policy must support European shipping, which is unrivalled in the world, so that it can play a leading role at international level. That is why we must safeguard the competitiveness of our shipping as a valuable asset; it is very important to Europe. That is why the international solutions adopted by the International Maritime Organisation, which must have a sovereign role, need to be applied at global level.
Mrs Meissner's report quite rightly underlines and analyses the importance of maritime governance, of maritime surveillance and of maritime spatial planning. However, there is a sine qua non to all of this: compliance with the UN Convention on the Law of the Sea. As such, paragraph 25 of the report, in which the European Parliament asks the coastal states of all the maritime basins, especially the Mediterranean, to resolve delimitation issues on the basis of the Law of the Sea Convention, is extremely important. The report highlights the huge importance of Exclusive Economic Zones to Europe. I wish to congratulate Mrs Meissner on her excellent efforts and on the cooperation between us and to thank all the shadow rapporteurs for their efforts. At the same time, however, as an ardent advocate of the competitiveness of European shipping, I personally have serious reservations and grave concerns about the amendment which Mrs Meissner tabled a few days ago.
on behalf of the S&D Group. - (DE) Mr President, ladies and gentlemen, firstly I would like to congratulate Mrs Meissner on her report and thank her for all her hard work. We share the approach taken by this report which puts the focus not on the sectoral structure of maritime policy in the individual Member States, but instead emphasises the importance of coordinating maritime policy within and across the Member States.
If we look to the future, we will see the space available in our seas and oceans becoming more restricted. The oceans are transport routes, sources of raw materials and energy, suppliers of foodstuffs and water reservoirs. The economic exploitation of the oceans is growing and this brings an accompanying increase in the environmental impact on them. Conflicts of interest will arise and we will have to resolve them by means of effective coordination within and among countries.
It is not possible to comment on every issue, but I would like to mention briefly the sulphur emission control areas. It was not my intention to make the limits less strict. When the Commission presents its study, we will be able to tell to what extent the limits will result in a shift from sea to road transport, in particular in the North Sea and the Baltic. Then we can discuss this issue further. However, the basic conditions for competition within the European Union between the North and the South must remain at the same level. This must also be one of the Commission's objectives.
There is one point which we are not entirely happy about. We have been talking for a long time about the strategic importance of the shipbuilding industry in Europe. We have also said that innovation is very important in this industry, because this is the only way that it can survive. We need a coordinated strategy for our policy on the shipbuilding industry. I believe that the call from the Member States to put funding aside for shipbuilding was also very important, but it has not been supported by the Liberals and the Conservatives. Ladies and gentlemen, how do you propose that we should support the shipbuilding industry in Europe? Coming out with platitudes and good wishes for the workers in the European shipyards, who are concerned about their jobs, is simply not enough. We Social Democrats expect better measures and better proposals in this area.
Mr President, a third of European citizens live in coastal regions. The EU is the world's largest maritime power. An integrated policy in line with the objectives of the Europe 2020 strategy will help us strengthen our leadership.
However this requires a global, cross-sectoral policy that takes into account all civil society actors as well as the strategies and responsibilities of local and regional authorities in coastal areas. We must continue to view our coasts and seas as an opportunity.
For this reason, we need to strengthen our sustainable fisheries policy, taking on board the difficulties of people who make their living from the sea, who, incidentally, are a highly responsible sector. We have to reinforce the safety policy so that fishing vessels operating under European agreements can be protected. This means fighting piracy and therefore strengthening Operation Atalanta.
We have to show our full commitment to the strategically important shipbuilding industry, which is going through hard times due to competition from Southeast Asia and needs and expects solid support from Europe, which is currently amiss.
We must develop motorways of the sea to reduce CO2 and further the development of renewable energies.
Innovation, inter-institutional coordination, appropriate financial instruments and a clear definition of Europe's strategy in every sector involved will enable us to achieve economic, technical and sustainable development, as well as research to a degree that allows creating high-level jobs and protecting something we all care for and something we all want to keep alive: the sea.
on behalf of the Verts/ALE Group. - Mr President, on behalf of the Verts/ALE Group I would like to thank the rapporteur, Mrs Meissner, for drawing together this report and developing it alongside the other political groups.
As 71% of the Earth's surface is covered with water, it really does make sense to try and develop an integrated maritime policy. Europe, of course, has 305 000 kilometres of coastline.
That was the Commission's intent back in 2009 when it announced a more horizontal policy approach on areas such as maritime transport, the marine environment and regional and fisheries policies.
Today we see the response of the Committee on Transport and Tourism to this fresh direction, in the shape of Mrs Meissner's report. We will be supporting this report. It is a useful step in the right direction towards caring for, and the sustainable use of, our maritime resource.
However, we believe there is still much work to be done. We welcome the report's suggestions on maritime governance, on sea basin initiatives and strategies, on maritime spatial planning and surveillance, a maritime research framework and observation and data network, and a fund for maritime infrastructure.
I am particularly pleased that the report now includes the integration of carbon emission reduction targets and support for renewable solar and wind energies on board vessels.
When it comes to the votes later on today, I would particularly like to ask Members to support the rapporteur's amendment which seeks to include the option of including emission trading schemes in the EU and IMO rules.
This was an issue over which the Committee on Transport was evenly split, with 20 votes each side, so it is perfectly right that Mrs Meissner has brought it here today for plenary to vote on.
I would ask Members to show some '20-20 vision' and vote for the rapporteur's amendment, which recognises that these measures sit squarely alongside our wider strategic objectives around CO2 reduction and the Europe 2020 project.
on behalf of the ECR Group. - Mr President, I welcome the development of an integrated maritime policy that enshrines and enhances the principles of subsidiarity, competitiveness and the sustainable use of marine resources. I do not, however, support the resurrection of the concept of a European coastguard. This was rejected once before. I do not believe it is necessary. I believe it is far too expensive at a time of financial stringency.
I also believe that a directive on maritime spatial planning would be an unnecessary luxury which would not, in my view, add value to the current process of cooperation between Member States.
Can I also mention in this context the impact of offshore wind, wave and tidal energy projects, together with the designation of marine protected areas (MPAs), on inshore and artisanal fisheries? We cannot simply draw lines on maps designating vast areas of inshore waters as MPAs or for renewable energy. Small-scale fishermen cannot be arbitrarily displaced without full consultation. The designation of such areas must be a bottom-up and not a top-down process, and it must involve stakeholder consultation.
on behalf of the GUE/NGLGroup. - (CS) The Integrated Maritime Policy is not being discussed in the context of the European Union for the first time, but it is still very difficult to reconcile the protection of the environment, fisheries, transport, energy, industry, science and research and to embed the various aspects of development into a single plan. The Commission's report answers the question of how the action plan contained in the Blue Book from 2007 is to be implemented. It emerges from the report that 56 out of 65 proposed measures have been initiated or completed, and generally as legal acts by the Commission or Council.
For inland regions, however, the priority is to connect maritime policy with a policy of better, rational use of the main European waterways; see point 40 of the report. Here, attention is traditionally focused on the Rhine, the Maas and the associated system of waterways in France, Belgium, the Netherlands and Germany, including the Rhine - Main - Danube link. Unfortunately, the central section of the Danube downstream of Vienna and the tributaries of the Elbe upstream of Magdeburg have been left in the shadows by these efforts. The use of these waterways for traffic is discussed far less often, and investment in improving navigability is of peripheral interest to the European Commission and Council. This is definitely a shame, because the great energy potential of these waterways remains unused, while unnecessary pressure is put on the expansion of terminals in port cities, which transfer cargo from ship to rail and road while river ports have idle capacity.
Of course, in addition to connecting ship, rail and road traffic, it is necessary to fundamentally address issues of nature conservation and energy use in coastal regions. Here it is reasonable to provide additional questions to the ones that Mrs Meissner put in her report, on two other issues: the relationship of maritime and river transport, and connecting them.
I welcome the dozens of measures contained in the report. I would emphasise the need for consistent application of the third maritime package. In point 21, I consider the work on ecological solutions to the cleaning of oil tankers and the disposal of old ships to be a key initiative to avoid pollution. The current status of this issue is pathetic. I agree with the report by the Confederal Group of the European United Left - Nordic Green Left.
on behalf of the EFD Group. - (DA) Mr President, I would like to thank Mrs Meissner for a well-thought-out and comprehensive report, to which there is scarcely anything to add. Like Mrs Meissner, I am a strong supporter of coherence between policy areas, interdisciplinary research programmes and new challenges, but what concerns me most of all are the problems relating to the pollution of our seas.
We adopt so many reports in this House that they are, unfortunately, forgotten soon after they have been adopted. I would therefore like to remind the Commission of an additional protocol that Parliament adopted on 26 January this year, in other words nearly nine months ago. It concerned the establishment of cooperation between EU Member States for combating disasters in the North-East Atlantic. This is a subject that Mrs Meissner also mentions in paragraph 4 of her report. To this day, I have not received any feedback from the Commission on this subject, either with regard to whether any steps have been taken towards the establishment of such cooperation or preparedness amongst Member States, or whether the Commission itself perhaps intends to establish a state of preparedness for the EU. All of this is despite the oil disaster in the Gulf of Mexico that we have only just finished dealing with and the threat posed by the far too old and rusty oil wells in the North Sea. So, I would now - once again - like to ask the Commission: What has happened with regard to the disaster preparedness for our seas? Will we have to wait for something serious to happen first before Europe wakes up?
(DE) Mr President, as far as our oceans are concerned, time is running out. If we continue to destroy them at the current rate, we will ultimately destroy ourselves, because 70% of the world's oxygen is produced by marine flora. It is not enough to promote the protection of the environment within the EU, as we are always so keen to do, because it is a well-known fact that wind and waves are no respecters of borders.
Therefore, I really do not understand why we are not putting clear regulations in place, when rich industrial nations are able to shift their environmental problems to the developing countries. I think we need specific regulations for ship breaking. Ships consisting of tonnes of waste polluted with asbestos are sent from Europe to India, Bangladesh and Pakistan to be broken up, where they contaminate whole stretches of coastline. However, this all comes back to us in the form of contaminated seafood, which ends up on our plates via the food chain. We have not even mentioned the workers in these countries who risk their lives as a result of inadequate safety precautions. A day, a ship, a death. This is how the shipbreakers in the Indian town of Alang describe their dangerous job.
We also have no clear regulations for deep sea drilling. In this context, I would like to highlight the very positive move made by Mr Öttinger, who is attempting to put in place regulations governing the safety of drilling platforms.
There are no regulations for busy shipping lanes, such as the Bosphorus, where compulsory pilotage has not yet been introduced. Large tankers pass through these straits every day.
Another positive feature that I would like to mention is the fact that shipping companies are playing an active role in protecting the environment and marine animals. For example, an Italian shipping firm has installed a system which will prevent its ships from colliding with whales. It would be a very good idea for the EU to support positive measures of this kind taken by private companies.
(FI) Mr President, I wish to thank the rapporteur for her excellent work, and especially for the proper way in which she views the International Maritime Organisation's decision on sulphur emissions. I hope that the Commission will actually take this decision into account, one that today is bound to be adopted unanimously in Parliament.
The IMO's decision was a hasty one, with no assessment of environmental impact and no estimates of costs. The EU should not repeat the IMO's mistake. If different emissions limits are set for the north compared with the south, competition will be distorted and so will the rules within the EU. The emissions limits must be the same. I am absolutely certain that it will be contrary to EU competition law if this goes ahead.
What will this mean for my country, for example? It will mean that industry will face an additional bill of approximately EUR 1 billion a year. Finnish jobs are at risk, even though we are doing all we can here to increase the number of jobs in the EU. We speak of the Europe 2020 strategy, but we make other sorts of decisions that take these jobs away.
Cargo for Finland is transferred to Russian ships, which then take the goods to Finland on trucks, because Russia is not going to ratify this decision by the IMO. This can hardly be what the EU wants. The Swedes have said that they will start to transport by truck what now goes by ship. We would therefore be making a bad decision for the environment and a bad decision for future European jobs. I hope that the Commission actually understands this decision, which is being taken unanimously in Parliament today.
(IT) Mr President, ladies and gentlemen, I should like to thank the rapporteur. When it comes to integrated maritime policy, we must go beyond the stage of good intentions and give fresh impetus to a strategy that will represent a route to growth and development in the European Union, making up for the huge amount of time lost in the prevention of environmental disasters, and in the fight against climate change and pollution.
Only this morning Mr Pirillo reminded Parliament of yet another catastrophic event that occurred the other day in the town of Paola, in Calabria. The Commission must prove that it is making a real effort, that it is not just using its instruments of governance but actually implementing targeted legislative measures, and duly learning its lessons from past mistakes caused by an approach that was often too sectoral in nature.
We are fully aware that this is a very complex process, but we are at a difficult and demanding juncture where no lapse in attention can be tolerated and where adequate investment and shared governance mechanisms are needed both at interinstitutional level and in international cooperation for the regional basins, among which the Mediterranean stands out because of the complexity of its jurisdiction.
That is why it will be crucial to view the management of the Mediterranean basin as an asset shared by all the coastal States, on the basis of the res communis omnium, or common heritage, principle. Otherwise, the increasingly widespread practice of unilaterally declaring exclusive economic zones or the like in the Mediterranean Sea, as well as running counter to the United Nations Convention on the Law of the Sea, would undermine the idea of effective, shared governance.
I would point out in this respect that, only a month ago, this interpretation on the part of Libya resulted in an actual armed assault on a European fishing boat, and it would be wrong to argue that this is just a matter between Italy and Libya.
(FR) Mr President, may I first say a very big thank you to Mrs Meissner, our rapporteur, for her excellent report and above all for her excellent cooperation with the Intergroup on Seas and Coastal Affairs, which I chair and which, through the good offices of Mrs Meissner, was able to ensure that amendments on issues of great importance to its members were adopted. This report gives us the opportunity to project ourselves into the future, and the situation being as it is today, this is very important.
We are absolutely determined to see two things in integrated maritime policy (IMP). Firstly, that priority is given to the preservation of the marine and coastal environment. A framework directive already exists, but other instruments need to be enhanced, especially as regards integrated coastal zone management and maritime spatial planning.
We must take advantage of the next three years in order to establish a real Community policy in this area that will enable us to bridge this artificial divide between instruments for the land and instruments for the sea, or else our fellow citizens will not understand. We are therefore expecting a great deal of Mrs Damanaki on this point.
The second point is blue growth. We are all very attached to it, and we expect the study initiated by the Directorate-General for Maritime Affairs and Fisheries to clarify the sources of activity and of employment that we can expect.
I draw your attention to the project, christened 'Vasco de Gama', that the maritime regions have launched, and I thank Mrs Meissner for having taken it into account.
(SV) The Integrated Maritime Policy is a very welcome strategy, because our seas are interconnected and all sectors that exploit the seas have a combined effect on the marine environment. This means that it would be devastating and irresponsible to continue to take decisions relating to the marine environment without taking account of the cumulative effect on the marine environment of fishing, dredging, shipping, wind and wave power, tourism and other activities.
The Marine Strategy Framework Directive forms the environmental pillar of the Integrated Maritime Policy and it states that all Member States shall have attained a good environmental status for our seas by 2020. If this is to be possible, the Member States must, as soon as possible, implement a form of maritime governance that is integrated in practice, with a single centre for decision making.
I will give you an example of how wrong things can go when the various users of the sea are governed by different authorities and different laws. In the southern Kattegatt in Sweden, Sweden and Denmark have agreed to protect the spawning ground of the cod in a desperate attempt to protect the last remaining cod stocks. Recently, another authority in Sweden decided that the municipality of Falkenberg should be permitted to dump enormous quantities of dredging waste from ports into the sea, precisely in the spawning ground of the cod.
The Member States now have a duty to attain a good environmental status for the seas by 2020. Only by collating the decisions affecting the seas and carrying out marine spatial planning will this be possible.
Marine spatial planning will also allow us to see more clearly who has an interest in the seas, who wishes to exploit the seas and to be clear that the same rules must apply to everybody. Fishing operations must also carry out environmental impact assessments, and they must follow the best practice principle. They must also comply with the precautionary principle, exactly like gas pipelines on the sea floor or wind farms do.
This would be a very big step in the right direction.
(PL) The Report on Integrated Maritime Policy makes us think more carefully and requires that we give the matter greater attention. The short presentation of the report pursuant to Rule 48 of the Rules of Procedure, the reduced possibility to table amendments, which is against the rules, and the rejection of most amendments tabled by the European Commission do not fill us with optimism or hope that the Committee on Transport and Tourism will approach the subject of integrated maritime policy in a fully responsible way.
Let us remember that the maritime industry in the European Union finds itself in a huge crisis. The industry is being destroyed by dumping and competition from the Far East and by the taking over of shipping companies by cheap operators. This is happening as a result of the lack of a European integrated maritime policy. We are facing a crisis in the shipbuilding industry. I will add that in my country the two largest shipyards have recently been closed, and that this took place under the influence of pressure from the European Commission and in the face of the ineffective action of the Polish Government. This has caused huge economic migration and has increased unemployment. Therefore, I appeal for appropriate attention to be given to integrated maritime policy and for a fully responsible approach to the subject.
(PT) The large number of activities and sectoral policies on the marine environment - from fishing to maritime transport, and including tourism, energy, science and technology, among others - requires an integrated policy that promotes a beneficial interlinking of all these areas within a framework of sustainability of the marine environment, and of preservation of the related ecosystems. This is because specific local and regional features are of crucial importance within this relationship, and the effects of this integrated policy will be felt at this level too. Beyond simply being implemented, it must also be defined at this level, involving the coastal communities that work with the marine environment, who bring it to life and depend on it. We must also not forget the joint vision that is necessary or the collaboration and cooperation that are crucial in view of the fact that the oceans and seas are interlinked and interdependent.
Any Union initiative in this area must safeguard the sovereignty and powers of each Member State with regard to the management of its territorial waters and Exclusive Economic Zones, while at the same time contributing to promoting the resources that are present there as part of their endogenous potential and their comparative advantages.
Amongst other things, such as the promotion of marine research and the development of the various aspects of maritime technology and engineering, such as shipbuilding, a comprehensive vision of an integrated maritime policy must cover the following: the promotion of maritime transport that is more environmentally sustainable and of port infrastructure as part of their public management; promotion of fishing ensuring the modernisation of the sector and its environmental sustainability and socioeconomic viability; adequate and independent funding that does not take resources away from the European Fisheries Fund; and finally, the role and special characteristics of the outermost regions.
Mr President, before taking advice from any expert it is wise to examine their record to check that they are competent. The Integrated Maritime Policy report is partly the work of the Committee on Fisheries, so before buying into its grand schemes it is worthwhile taking a critical look at the European Union's record on the management of the seas. Inevitably, this means assessing the situation in the former sovereign UK waters, secretly betrayed to European bureaucracy control in 1973, since nearly 70% of so-called 'EU fishing stocks' are actually British fishing stocks.
How have our fish and our fishermen fared under the common fisheries policy (CFP)? The figures tell us far more than all the fine words in this report. 88% of the EU's stocks are overfished, against a global average of about 27%. 30% of our fish species are now officially outside safe biological limits, because there are too few adult fish left for normal reproduction. Under the CFP's obscene quota system, nearly a million tonnes of fish are discarded dead into the North Sea alone every year. Meanwhile, the industrial hoovering-up of species such as sand eels has led to crashing populations of bird species such as puffins.
To Europe's south, the picture is just as bad. West African fishermen, whose lifestyle had been sustained for generations, are being forced to switch to people trafficking because EU-registered vessels have helped fish their waters to extinction.
It is time for the EU to acknowledge that its record in maritime management is the worst in the entire world, a typical example of what is known as the tragedy of the commons - the phenomenon by which shared resources always get exploited ruthlessly, because anyone who exercises restraint is disadvantaged by the unscrupulous.
It is time to restore control of the seas and fishing grounds to the sovereign nations, whose track record has shown them fit to exercise such stewardship. In the case of the two-thirds of EU waters that the EU has fished to extinction, that means the British nation and British fishermen.
(ES) Mr President, Commissioner, ladies and gentlemen, I think the rapporteur, Mrs Meissner, must be congratulated. We have had dissimilar, even conflictive positions, but she has found compromise solutions that allow us to stand together today on this important issue.
Ladies and gentlemen, the Committee on Transport and Tourism has decided that all the seas should be protected in a similar way, arguing that any other solution would bring about a situation of unfair competition.
We accept the position of the majority in favour of a legal situation with uniform rules for the entire Union, although I will not spare Members the fact that such a solution also clearly implies a certain degree of unfairness.
It is obvious that the Baltic Sea, the North Sea and the English Channel are more polluted and, in my view, sulphur monitoring will have to be stricter.
The measures to reduce transport time and handling costs in ports are certainly positive initiatives. Nonetheless, I will repeat this again and again: we still have work to do on this matter. Unless we liberalise our ports resolutely, they will not be able to expand the key role they will be required to play in the context of co-modality.
The promotion of a CO2 reduction strategy aimed at altering the specific consequences of climate change is also to be welcomed.
I think this is a good report that must be adopted. But we must not forget that this report is in the context of a serious disaster, namely that affecting the Gulf of Mexico.
In this respect, the Commission is urged to judge whether it is necessary, within the framework of revision of the Regulation of the European Maritime Safety Agency, to strengthen the role of the Agency in carrying out preventive inspections and post-hydrocarbon-spill clean-up tasks. Commissioner, this, I believe, is a necessary reform and the necessary mandate must be used to support these tasks.
(NL) Mr President, Commissioner, ladies and gentlemen, I would like to begin by thanking Mrs Meissner for her excellent work and the way in which she has managed to bring about broad consensus with her report. As coordinator of my group, I would also like to take this opportunity to pay tribute to our former colleague Mr Piecyk, who sadly died two years ago and who did some groundbreaking work in this Parliament to flesh out an integrated European maritime policy - something we can build upon today.
Clearly this is a complex sector with many aspects and we will therefore have much to do to achieve our goal. To begin with, we must bring about a new dynamism in the sector by putting effective structures and appropriate measures in place; after all, this sector provides large numbers of jobs throughout Europe both directly and indirectly and, in particular, is essential for the development of our coastal and port areas.
The structure has already been referred to, and that also includes European structures. The European Maritime Safety Agency (EMSA) must really be strengthened and given a greater role, and be given the appropriate competences and resources. The issue of the oil disaster and oil drilling has also been raised. As far as that is concerned, I believe that it should be clear that any subsequent amendment of the competences should strengthen EMSA's position. EMSA should also be playing a major role in promoting cooperation between national inspection services, coastal monitoring services and so on in the Member States.
In addition, there are of course some major environmental challenges. Shipping creates more pollution than it needs to. There is, therefore, still much scope for improvement. We are talking about sulphur standards, which should be the same everywhere, and about a system of emissions trading - and I call upon the Commission to really keep up the pressure within the International Maritime Organization (IMO) in this regard. In addition, we need to have effective spatial planning, of course.
My final point: I believe that it is also important to take steps on a social level to enhance the image of the profession among young people.
(DE) Mr President, ladies and gentlemen, integrated maritime policy is a forward-looking area. The oceans are being used increasingly intensively for transport, maritime economic activities, offshore energy and fishing, and the development of these areas must be coordinated. The space available is limited and, therefore, the various maritime sectors must take a responsible and thoughtful approach to working together. The use and the protection of the seas must not conflict with one another. These two areas are mutually dependent, because the oceans can only support us if they are healthy. I would like to highlight the positive cooperation between countries bordering on the Baltic who are working together to promote the dynamic development of the fisheries, the environment, the infrastructure and tourism in coastal regions. We must continue to focus on the fishing industry, which is in a weak position and is often regarded as being a low priority, but which, because it provides us with food, represents a vital link in the coastal economy.
I would like to congratulate Mrs Meissner on this positive report.
(FR) Mr President, I believe that the report clearly demonstrates the challenges posed by the marine environment in terms of fisheries, aquaculture, transport, tourism, energy, mining and biological resources, and climate change research. There is considerable potential for development, and it should be safeguarded, protected and enhanced in a lasting way, because the future of the human race depends on it. The report also rightly notes that the European Union is the world's leading maritime power and that its outermost regions ensure that it has the world's largest exclusive economic zone.
Therefore, in the light of such a finding, it is the European Union's responsibility to implement an ambitious policy, a major maritime policy. If the world's leading maritime power does not do so, who will? It must be said, however, that the resolution does not go very far in this direction. One cannot claim to be the world's leading policymaker with only EUR 50 million.
Lastly, although the outermost regions have a recognised strategic position due to their presence in every ocean, it would have been sensible to make them play a leading role in a major strategy for the oceans. Unfortunately, this was not taken up by the rapporteur, and I regret that.
(PT) Mr President, Commissioner, the oceans and seas represent 70% of the planet's surface, they were the birthplace of life, and throughout human history they have been a source of food through fishing, as well as a means of communication between peoples and cultures via maritime trade. That is where we find the origin of the concept of traditional maritime activities: fishing and transport.
The sea is currently gaining a new role in the context of the global world, as a geostrategic and geopolitical stage that gives Europe a central role. Moreover, we are currently living in the so-called period of new uses for the oceans, such as the exploitation of its energy, mineral and genetic resources, which, as along with fishing and maritime transport, require a holistic perspective and concerted action; as a matter of fact, Mrs Meissner has sought to give an impression of this, for which I warmly congratulate her.
It is essential for the European Union to plan the European maritime space and its uses, especially for coastal regions and even more so for the outermost regions. For the integrated maritime policy to be greater than the sum of its parts - and to focus on fishing here - it is vital that this activity be represented in the clusters of maritime activities, so that desires can be incorporated in a collaborative way and difficulties resulting from the overlapping of interests in the use of the maritime space can be overcome.
In this area, in order to comply with the decisions reached at the 2002 Johannesburg Summit, it is imperative to protect the marine biogeographical regions that are most sensitive from a biological viewpoint and to promote sustainable fishing using increasingly selective methods. It is, therefore, important to guarantee the creation of cross-sectoral political instruments that bring together the different sectors of the various maritime activities, defending their respective requirements and specific features in terms of utilisation of the maritime sphere.
Protecting the oceans is a moral obligation that we have for ourselves and for future generations.
(EL) Commissioner, almost every civilisation in the history of Europe has been based on the sea. Today, the Treaty of Lisbon imposes new policies and tools to minimise conflicts, promote dynamic synergies and eliminate unfair competition, in order to protect the environment and create jobs. The integrated maritime policy requires a cross-sectoral, global strategy for the sustainable development of coastal and island areas and the seas.
A basic tool for the rational delimitation of uses of the sea is cross-border maritime spatial planning. We must encourage the adoption of single, integrated maritime governance structures at regional level and the development of strategies for the Union's maritime macro-regions. We need to look into the prospect of creating a European coastguard for efficient integrated maritime surveillance.
Finally, no-one can disagree that the shipping industry needs to help reduce carbon dioxide emissions. We need to exert coordinated pressure for global IMO regulations, given that a unilateral decision by Europe to create an ETS for shipping would, I fear, have disastrous consequences for European shipping by putting off a proper solution, namely international regulations, not forgetting that shipping is an international activity par excellence.
(IT) Mr President, ladies and gentlemen, I am grateful to Mrs Meissner for her report on integrated maritime policy, and I agree with her on the need to strengthen maritime transport and the shipbuilding industry, to safeguard coastal regions and to promote innovation and research activities.
Today, maritime transport plays a fundamental role in trade. As a result, we must encourage cooperation between small and large ports that face one another in the same sea basin and which can facilitate more fluid trade. Furthermore, in order to ensure intermodality, we must invest in port and dry port infrastructure, especially in ports that can be connected via European corridors.
Lastly, I believe it is important not to overlook another issue, namely port security. All the measures relating to safety within all European ports must be harmonised so as to better protect maritime transport and prevent unfair competition from harming those ports which actually have to incur greater expense in order to guarantee a higher level of safety.
(RO) The development of an integrated maritime policy is an absolute must, given the fragmented approach adopted in the past which led to inefficiency and conflicts in this area. Mrs Meissner's report reiterates the European Parliament's view about creating an integrated, coherent and common decision-making process with regard to the oceans, seas, coastal areas and maritime sectors. The integrated maritime policy facilitates a cross-sector approach to maritime governance, by helping identify and utilise areas of synergy between the European Union's policies which come under this area.
The proposal for a regulation envisages a programme which will provide a stable framework for maintaining the assistance granted to the initiatives in this area and will result in a more coherent use of funds for the development of the seas and coastal areas. Unfortunately, the only viable and feasible funding solution in the current economic climate was the modest financial contribution from the EU. Nevertheless, I hope that this funding method will enable the objectives of the integrated maritime policy to be met both in the short and medium term.
(PT) Mr President, the smart growth advocated in the Europe 2020 strategy can only be achieved if we intelligently mobilise the various types of potential inherent in European diversity.
The European Union has the largest Exclusive Economic Zone in the world, at 25 million square kilometres. We have 32 000 kilometres of coast, on which one third of our population lives; the coast generates 40% of our gross domestic product and 95% of our foreign trade. These last figures should alert the Commission and Council to act, in the sense that they cannot do without an integrated European maritime policy in achieving the smart growth that is essential to the success of the Europe 2020 strategy.
I would draw particular attention to the potential biogenetic and mineral wealth that our deep sea and seabeds contain, about which we currently know little; I would draw attention to the need to increase our research and development efforts in these areas.
(DE) Mr President, Mrs Geoghegan-Quinn, ladies and gentlemen, we must preserve the world's oceans as an ecosystem. However, the oceans and the concept of globalisation are not mutually exclusive. Shipping routes are essential to our prosperity, because they are the arteries of world trade. There is a lot to be done in this context in order to ensure that we protect the environment and that our transport routes are secure.
In future, we will also have to secure our supply of raw materials. Scientists are predicting that valuable raw materials can be found on the sea bed and in the sea itself. The important consideration is to extract them in an environmentally friendly way.
The third aspect I would like to look at is the link between the oceans and inland waterways. I believe it is important to establish a connection with inland waterway transport. The development of the Danube plays a major role in this respect. As the longest river in the EU, in combination with the Rhine-Main-Danube canal, it can link the Black Sea with the North Sea. We should be creating a connection between integrated maritime policy and inland waterways.
Mr President, it should not surprise anybody that the EU wants to integrate maritime policy, just as it intends to integrate everything else across Europe in every aspect of life and public policy.
I enquired in 2007 of the UK Marine and Fisheries Agency how many fish were being caught in British waters. I was told 'we cannot identify UK waters. They are now identified as being part of EC waters'. So the UK no longer has its own territorial waters.
Perhaps it is apt to be discussing this today because, as I am sure you will all be aware, it is the 205th anniversary of the Battle of Trafalgar on 21 October 1805 when Admiral Lord Nelson and many other brave men gave their lives and died so that Britain could remain a free and independent country. His dying words were 'Thank God, I have done my duty'. UKIP MEPs will do their duty this afternoon and vote against this.
(DE) Mr President, we still know far too little about marine ecosystems and many areas of the deep sea in particular are just white patches on our maps. However, the seas and the oceans represent one of the major challenges of this century and not just because they provide us with food and protein. Their role in our climate system and, therefore, their contribution to the welfare of the human race should not be underestimated.
The example of the Great Barrier Reef demonstrates that marine ecosystems can regenerate if the necessary environmental protection measures are put in place. In the protected areas of the reef, the fish population has increased by between 30% and 75% in only two years. Given the fact that more than 40% of the world's population lives less than 100 kilometres from the sea and could therefore be hit by a tsunami, I very much welcome the plan to implement a joint European disaster prevention strategy for our coastal areas. However, the establishment of differing emission limits within EU waters conflicts with the integrated maritime policy, which aims to take all factors into account. We need to be consistent in this area.
(RO) The importance of the integrated maritime policy is unarguable in circumstances where the European Union is the number one global maritime power and 40% of the EU's GDP is produced around the seas and coastal areas. When implementing the objectives of these policies, particular consideration must be given to the specific regional features of the seas around Europe. Every maritime area is unique and requires individual attention in order to achieve a sustainable balance with its users.
At the same time, we must ensure that this policy will enjoy appropriate funding in the outlook for the forthcoming programming period, thereby creating a new approach aimed at encouraging optimum development of all maritime activities in a sustainable manner, and which will cover all sea basins. This will allow us to enjoy much greater benefits, while easing the environmental impact.
(EL) Mr President, Commissioner, the rapporteurs and members have spoken in depth about the content of the integrated maritime policy. I should like to focus on the issue of shipping emissions. It will, indeed, be no easy task, but we must include shipping emissions in plans to reduce overall emissions. In order to be effective, this is something which needs to be done as a matter of priority under an international IMO agreement. If no such agreement can be reached then, obviously, we shall seriously consider adopting regional measures at EU level. As Mr Danellis said, this will be no easy task and, if we are to have any chance of success, we need to follow the example of the aviation industry.
These measures need to be applied on the basis of the port of call of merchant vessels and we must decide how to tax emissions. The ETS has proven to be fairly complicated and inefficient; we need to find a simple but effective solution; perhaps a carbon tax or other hybrid methods which are simple and effective.
(DE) Mr President, I would like to highlight once again the European Union's transport strategy. Our aim is to move goods from the roads to the sea and to provide efficient and environmentally friendly means of transport. However, in certain areas of shipping we must not set our environmental objectives as high as the sulphur emission control areas in the Baltic and the North Sea, otherwise the cost of transport will rise dramatically. Mr Itälä and Mr Fleckenstein have already referred to this. I would like to call on Mrs Geoghegan-Quinn to evaluate the study which is being drawn up very carefully. We do not want to move transport from the sea back to the roads and we want fair competition in northern Europe, in the European Union and in the Mediterranean area. That is one of the fundamental requirements.
On the subject of maritime safety, I would also like to say that it should play a greater role in integrated maritime policy with regard to the very busy shipping lanes and straits. For example in the Kadet Trench and in the Bosphorus, as one of my fellow Members has mentioned, there should in future be compulsory pilotage. Where large tankers pass through and highly complex cargoes are being transported, compulsory pilotage would increase levels of maritime safety.
(RO) Shipping and the shipbuilding industry contribute significantly to the economic prosperity of EU countries and provide valuable services to European and global industry, as well as consumers.
I congratulate Mrs Meissner on her report. I wish to stress the importance of a maritime space without barriers. At the same time, we call on the Commission and Member States to evaluate and preserve small maritime ports, expand the short sea shipping network in order to minimise land transport distances, support research and innovation on cargo modes, cargo handling and logistical solutions with the aim of finding solutions which reduce transport time and handling costs, and to support port infrastructure development and ensure intermodality.
With an emphasis on the Black Sea's geostrategic importance, the European Council should ask the European Commission to draw up a European Union Black Sea strategy. Unfortunately, too little attention has been devoted until now to the Black Sea, which is of geostrategic significance to the European Union.
Mr President, the development of an integrated maritime policy is of vital importance to the Irish, the European and indeed the global economy. As an island-based economy, maritime transport is the cornerstone of Irish industry.
Over 99%, and I repeat 99%, in volume terms of all Irish trade is transported by sea. It is estimated that the Irish marine industrial base is responsible for the employment of some 8 000 people generating over EUR 1.5 billion within the economy annually.
The sector connects the Irish economy with the rest of Europe and the rest of the world. The sector is strategically vital to my country and to the recovery of the Irish economy. The rapidly evolving nature of the maritime sector requires a unified approach at European level, and the growth in maritime activities such as maritime transport, development, aquaculture and tourism - combined with new uses of the sea such as underwater technologies, offshore renewable energy and the blue biotech - is increasing pressure on an already limited maritime space.
(ES) Mr President, the integrated maritime policy is a cross-cutting, regional and sectoral policy and the fisheries and aquaculture policy must be a part of it, in a way that does not make it subordinate to other policies. We must all address the environmental and economic problems affecting society as a whole and the fisheries sector in particular: new technologies, fishing gear, development of species, a maritime economy programme to create more and better jobs, quality supplies, international relations aimed at preventing piracy and favouring the governance of the sea, which is devoid of barriers, and not having any sustainability problems, as in the case of Iceland.
This is what needs to be done if we intend to work towards an integrated maritime policy, and if we intend to work for the environment and sustainability.
(IT) Mr President, Commissioner, ladies and gentlemen, integrated maritime policy has a horizontal role: it incorporates various aspects, from the environment to marine and maritime research.
Integrated maritime policy does not provide for monitoring of the boundaries of international territorial waters for illegal fishing or the crossing of those boundaries. I hope that serious consideration will be given to this aspect within the context of the funds earmarked for implementing this policy, and that those funds will help strengthen controls thanks to modern surveillance systems such as the Global Monitoring for Environment and Security (GMES) services.
The horizontal aspect that characterises integrated maritime transport will be guaranteed - I hope with the forthcoming funding package - by the EU budget and not by the fisheries resources, which are used for specific actions. I am very grateful to the rapporteur for this important text, and I hope that the Commission and the Council will grant our requests in full.
Thank you very much, Mr Pirillo. I have not included your initial remarks in your speaking time, because what you have said is important. However, I can assure you that all the Vice-Presidents make a great effort in this respect. I would like to invite you to take part in a competition with me. We will pull the names of Members of this House out of a hat and see who is better at pronouncing them. Nevertheless, mistakes sometimes do happen in the heat of the moment and I would like to ask for your forbearance.
(ES) Mr President, thank you for your generosity. I should like to congratulate Mrs Meissner very warmly on her excellent work and also on her ability to integrate our colleagues' requests and amendments.
I am particularly grateful for two specific amendments. The first is the one in which the Commission is urged to improve the working conditions of maritime workers and finally transpose into EU law the International Labour Organization (ILO) Maritime Labour Convention. The amendment also includes a proposal for a qualification and training programme for seafarers, which will specifically provide for the recruitment of young people and the inclusion of third countries.
I am also grateful for the amendment in which we call on the Commission to help Member States in implementing a localisation and mapping programme for underwater shipwrecks and relics, which are part of Europe's historical and cultural heritage -I come from Spain, a country with a large amount of relics off its coasts. This programme will facilitate the understanding and study of this underwater heritage and help to prevent looting, thus enabling its proper preservation.
I think these two aspects, in addition to Mrs Meissner's excellent proposals, will play an important part in creating to the new marine awareness that Europe needs.
Member of the Commission. - Mr President, I know that at the beginning of the debate Mrs Meissner expressed her disappointment at so few Members being here in the Chamber. I think she should be very pleased that 37 speakers contributed to the debate.
Indeed, we had a very lively debate which has thrown up fresh ideas to encourage us to aim even higher in terms of the maritime policies that we pursue. We must manage the finances of the EU concerning maritime issues in the context of the European Commission's proposal for a regulation to finance the integrated maritime policy in 2011, 2012 and 2013. The purpose of the proposed funding, namely of EUR 50 million, is to continue the work undertaken since 2007 to remove policy barriers and to unleash synergies by bridging all policies that impact on the sea, such as transport, fisheries, customs and marine environmental protection.
The Commission looks forward to working with Parliament on the timely entry into force of this regulation so that we can implement our future integrated maritime policy actions. Furthermore, maritime surveillance is an important new initiative, which is set to engineer a huge change in all future actions by maritime authorities at sea and aims to install a common information-sharing environment for the EU maritime domain.
The communication from the Commission concerning this initiative came out only yesterday. It is the culmination of intensive work that has produced a six-step roadmap to achieve in a short time the integration in maritime surveillance which seemed extremely difficult to achieve just a few months ago.
I turn now to a number of specific questions raised. On sulphur emissions, the Commission is fully aware of the concerns expressed by industry groups about the impacts that may occur due to the new marine fuel quality standards adopted by the IMO in 2008. That is why the Commission has called for - and subsequently hailed - the IMO agreement which is now estimated to reduce emissions of sulphur dioxide by up to 90% and, most importantly, emissions of secondary particulate matter by up to 80%.
The Commission will present a proposal to align EU legislation with the IMO decision within the next months. The proposal will be accompanied by a detailed report that will also include the outcome of our ex-post impact assessment relating to the IMO decision, as well as possible measures that the Commission could take to mitigate undesired impacts on the sector.
Mr de Grandes Pascual raised the issue of sea basins. The EU is aware of different situations in sea basins and is developing appropriate strategies for each sea basin, tailored to specific needs.
Finally, Ms Rosbach and others raised the issue of an anti-disaster scheme. The European Maritime Safety Agency is in charge of monitoring shipping safety. At present it does not have legal competence to regulate in the area of environmental disasters, but discussions are under way - within the context of the Commission extending or renewing the mandate of the European Maritime Safety Agency at present - as to whether more powers should be given to the Agency in coming years. Of course, Parliament will be centrally involved in this issue.
Finally, in my capacity as the European Commissioner with responsibility for research, innovation and science, I was very glad to hear several Members here in the Chamber raising the issue of the relationship between maritime policy generally and, specifically, research into marine and maritime policy. Last week, the Belgian Presidency organised a very important conference in Ostend which dealt specifically with this issue and brought together scientists involved in this area. This is a very important pillar of our integrated maritime policies.
I would like to thank Mrs Meissner again for her comprehensive and far-reaching report. I believe that we can now pursue the implementation of all future maritime initiatives with renewed vigour and confidence.
Thank you and my apologies to the interpreters if I was speaking too quickly.
Mr President, I think it is good that you have been counting, Mrs Geoghegan-Quinn. I did not know how many speeches had been made, but 37 really is a lot. I would like to thank everyone who has taken part in the debate today. Right at the beginning, I also forgot to thank all the shadow rapporteurs for their work. We really have worked together very constructively and I enjoyed it very much. I have covered a lot of subjects in the report, because it is very important to me to have a convincing majority in this crucial area.
Many of the speeches on different subjects have highlighted the fact that we need joint action on research, planning, implementation and control of maritime activities by means of joint governance, spatial planning and monitoring. This is what the report is all about. However, it is a very varied subject.
I should now like to discuss a few of the speeches. Mr Fleckenstein raised the problem of the sulphur emissions. We have included it in the report because it was important to us that there is no distortion of competition, but we also need to make sure that shipping is more environmentally friendly. However, what you said about shipbuilding, Mr Fleckenstein, is not quite true. It is not the case that the Liberals and the Conservatives did not want to include this. It was simply a question of how we should implement it, of whether we should create a new fund at a European level for refitting old ships or whether we should put in place a strategy. That is the current wording.
The subject of my amendment was also raised, which I introduced in order to include emissions trading in the report. In the committee it was rejected by a very small margin, but in my opinion we are all convinced that we must continue to follow this route. For this reason, I am hoping for support in these areas.
Mr Kohlíček, you said that it was difficult to link all the areas together, but I know that this is possible. A group of stakeholders and business people from all the different maritime areas meets twice a year to share ideas. These are prominent players at a European level and they all very much value the opportunity to come together.
My last point concerns the reference to the fact that there are so many different regions. I have included the position of islands in the report and it is not true that this has been omitted. The only area not covered by the strategies is the North Sea. I live closest to the North Sea and, therefore, I wanted to mention that when we talk about the Black Sea, the Mediterranean and the Danube, we should not forget the North Sea.
Finally I would like to express my thanks, in particular for the remark that we should take moral responsibility for the sea and for future generations. This is why I have chosen the title 'We need a new awareness of the sea'. If we continue to work on this, we will be able to achieve a great deal.
(DE) Mr President, I would like to raise a point of order. I would like to thank the chair for bringing the debate to a close today a quarter of an hour before the vote, because this is a dignified way of ending the debate, which allows us to finish speaking calmly and gives the Members time to come in. Yesterday things did not work well at all and the planning was not how we would like it. Today everything is as it should be and I hope that the chair will take this into account in future and schedule sufficient spare time between the end of the debate and the start of voting.
The debate is closed.
The vote will take place today at 12.00.
Written Statements (Rule 149)
It is important for the EU to ensure that its coasts are protected. It is also necessary for the legislation in force to make oil exploration and extraction safer.
The Lisbon-based European Maritime Safety Agency (EMSA) provides support and technical assistance for drawing up and applying Union legislation on maritime safety and protection, as well as on pollution caused by ships.
In June of this year, I submitted a written suggestion to Commissioners Oettinger, Kallas and Georgieva to extend the mandate of the EMSA to create mechanisms for supervising safety on European oil platforms located in the North Sea, the Black Sea and the Mediterranean, and to make it responsible for preventing environmental disasters related to oil exploration. This suggestion enables an economy of scale at the level of financial, human and technical resources.
I welcome the Commissioners' response, which demonstrated openness to reviewing the EMSA regulations, expanding its mandate as regards intervention in maritime pollution incidents. I call once again for the European Commission to expand the EMSA's mandate, so as to ensure that our coasts are protected.
in writing. - (ET) Mr President, ladies and gentlemen, as is well known, the International Maritime Organisation has imposed, under MARPOL Annex VI, various requirements on the amount of sulphur in different regions. The Baltic Sea, the North Sea and the English Channel have been declared a sulphur emissions control area, and more stringent requirements have been established for these regions to reduce pollution significantly. In these regions, from 2015, marine fuels can be used if their sulphur content does not exceed 0.1%, while for other regions the sulphur content is required not to exceed 0.5% from 2020. This issue was also dealt with at the International Maritime Conference, which took place on 24 September in Tallinn in my home country. I believe that it will not be a solution if the European Union comes out with its own requirements, but they do not apply to third countries; that is, we will subject ourselves to unequal competition in the maritime sector. The situation must be resolved internationally, so that the requirements imposed would be real and would apply to all those sailing in the Baltic Sea, not only to vessels from EU Member States. In addition, the imposition of irrational standards involves moving the transportation of goods from the sea back on to the roads, which is much more dangerous and hostile to the environment. On this issue, I therefore support the standpoints of the Estonian and Finnish governments, as well as the European Community Shipowners' Association - the International Maritime Organisation's decision should be reviewed and should impose equal rules on all EU regions and vessels operating there.
in writing. - In my capacity as rapporteur on EU Strategy for the Black Sea, I noticed with regret that matters related to the Black Sea are almost ignored in the Union's integrated maritime policy (IMP). Though the Black Sea was included in the IMP concept in 2007, concrete EU action on this dimension seems to lag behind. I strongly urge the European Commission to redouble efforts to develop the Black Sea approach of this policy. IMP is an important tool for addressing opportunities and challenges in EU sea basins in a coherent manner which is aimed at comprehensive development of the coastal zones. I am deeply convinced that the Black Sea, as a sea partially within the EU, and its littoral States have an acute need for proper application of this tool. The international dimension of the IMP is a crucial aspect for successful implementation in the Black Sea region, which also encompasses seven non-EU countries. The European Parliament is currently preparing a report on establishing an EU Strategy for the Black Sea. I hope that the Commission will follow this initiative and will regard the future strategy as an important basis for strengthened IMP implementation in the Black Sea area.